                                                                      JS-6




                          UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION



VERONICA M.,                              No. CV 18-10595-JLS (DFM)

             Plaintiff,                   JUDGMENT

                v.

ANDREW M. SAUL, Commissioner
of Social Security,

             Defendant.


      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
the Social Security Administration is affirmed and this action is dismissed with
prejudice.



Date: 03/22/2020                           ___________________________
                                           JOSEPHINE L. STATON
                                           United States District Judge
